Title: [Diary entry: 15 December 1786]
From: Washington, George
To: 

Friday 15th. Mercury at 36 in the Morning—37 at Noon and 34 at Night. Morning a little Rainy, it having begun to fall (though not fast or much) sometime in the Night. Before Noon it ceased Raing. and the evening became clear with the Wind (tho’ not fresh) at North West. Mr. Bushrod Washington, his Wife and Miss Polly Blackburne came here whilst we were at Dinner. The River in the Ferry way became entirely free from Ice this Morning, and my Boat & hands which had been froze up on the Maryland side since Saturday last returned. At home all day.